United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3183
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the
Donnietha Bradford, also known as    * Eastern District of Arkansas.
Donnie Bradford,                     *
                                     *       [UNPUBLISHED]
           Appellant.                *
                                ___________

                             Submitted: February 13, 2009
                                Filed: February 23, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Donnietha Bradford (Bradford) pled guilty to conspiracy to commit mail and
wire fraud, in violation of 18 U.S.C. § 371. The district court1 sentenced Bradford to
the top of the advisory Guidelines range, 46 months in prison, to be served
consecutively to an undischarged prison term for an unrelated state conviction.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Bradford now argues in her counseled brief2 the sentence is unreasonable because the
court failed to consider relevant factors by giving no significance to the victim’s
intelligence, education, and business background, and giving considerable weight to
an incorrect assessment of Bradford’s own educational achievements. We reject these
arguments. The record reflects the court gave proper consideration to these and other
relevant factors, see 18 U.S.C. § 3553(a); see also United States v. Fields, 512 F.3d
1009, 1013 (8th Cir. 2008), and we find no abuse of discretion, see Gall v. United
States, 128 S. Ct. 586, 597 (2007) (stating the appellate standard of review for a
sentence); see also Rita v. United States, 127 S. Ct. 2456, 2468 (2007) (approving the
appellate presumption of reasonableness for a within-Guidelines-range sentence);
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (explaining the
circumstances constituting an abuse of discretion).

      Accordingly, we affirm.
                     ______________________________




      2
       We decline to consider Bradford’s pro se brief, see United States v. Clark, 409
F.3d 1039, 1041 n.2 (8th Cir. 2005), and we deny her pending motion for appointment
of new counsel.
                                         -2-